Citation Nr: 0801888	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-38 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1984 to May 
1984 and from November 1985 to October 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that in the September 2007 Written Brief 
Presentation, the veteran's representative indicated that the 
veteran's current back disability may have been caused by 
changes in his ambulation due to his damaged hip.  The issue 
of service connection for a back disability as secondary to 
the service-connected right hip disability has not previously 
been adjudicated, and is not before the Board at this time.  
Accordingly, such issue is referred to the RO for any 
necessary action.


FINDINGS OF FACT

1.  A back disability was not present in service or until 
years thereafter, and is not etiologically related to 
service.

2.  Service connection for PTSD was denied by a June 2004 
rating decision, of which the veteran was informed by letter 
dated June 22, 2004.

3.  The veteran filed a notice of disagreement with the 
denial of service connection for PTSD in July 2004.

4.  The RO issued a statement of the case concerning the 
denial of service connection for PTSD on August 18, 2004.

5.  The veteran's VA form 9, received on September 27, 2004, 
specifically indicated that the veteran was only appealing 
the denial of service connection for a broken back.


6.  The VA Form 1-646 filed by the veteran's representative 
in November 2004 discussed only the issue of entitlement to 
service connection for a broken back.

7.  The argument submitted by the veteran's representative to 
the Board in September 2007 was not received within one year 
of the notice of the denial of service connection for PTSD in 
June 2004 or within 60 days after the issuance of the 
statement of the case in August 2004. 


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not filed concerning the 
denial of service connection for PTSD.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200 (2007).

2.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Substantive Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108. An 
appeal consists of a timely filed notice of disagreement 
(NOD), and, after an SOC is furnished, a timely filed 
substantive appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2007).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information. The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed. Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal. 38 C.F.R. § 
20.202. A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one- 
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he is statutorily barred 
from appealing the RO decision. Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question. When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s). The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification. The Board may 
dismiss any case over which it determines it does not have 
jurisdiction. 38 C.F.R. § 20.101(d) (2006).

In this case, the RO denied service connection for PTSD and 
for a "broken back" in a June 2004 rating decision.  It 
informed the veteran of the decision and of his appellate 
rights by a letter dated June 22, 2004.  The veteran's notice 
of disagreement in July 2004, and the statement of the case 
issued on August 18, 2004, included both issues.  

On the veteran's September 2004 VA Form 9, the box indicating 
that he wanted to appeal all the issues listed on the 
statement of the case was marked, but the area in which to 
list the issues appealed also contained the notation that the 
issue was service connection for a broken back.  Furthermore, 
the November 2004 VA Form 646 does not mention the issue of 
service connection for PTSD.  Even if it had mentioned PTSD, 
it was filed too late to have been considered a substantive 
appeal.  Similarly although the September 2007 Written Brief 
Presentation submitted by the representative lists service 
connection for PTSD as an issue on appeal, it was filed too 
late to be considered a substantive appeal on that issue.

The appellant and his representative were notified that the 
Board was considering the adequacy of the substantive appeal 
for service connection for PTSD in November 2007, and the 
veteran replied in December 2007 that he did not have any 
additional evidence or argument to submit regarding this 
issue.  

Given that the appellant has not submitted a timely 
substantive appeal with regard to the June 2004 denial of 
service connection for PTSD, the Board is without appellate 
jurisdiction to consider the issue. See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2007).  The Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist and enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
is inapplicable to this case, the disposition of which is 
based on a lack of jurisdiction.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).


Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The veteran claims that his current low back disability is 
related to an in-service injury sustained in 1991 or 1992, 
where he fell approximately 42 feet from an obstacle course 
during active duty and injured his hip and back.

The medical evidence of record shows that the veteran has a 
current low back disability.  VA outpatient treatment records 
from November 2003 show that an MRI of the lumbar spine 
revealed a problem with the L4-5 disc on the right side. 

The evidence also shows that the veteran sustained injuries 
to his back in service.  Service medical records show that 
the veteran was seen in July 1991 for complaints of lower 
back pain for 72 hours and was diagnosed at that time with an 
acute low back strain.  He was seen again in August 1991 for 
complaints of lower back pain for two weeks which radiated 
from his left leg up to his back.  The notes indicate that 
the veteran had previously sustained an acute back strain 
which had improved and that the veteran had re-injured his 
back.  He was diagnosed again with a low back strain.  

A report from Medical Evaluation Board Proceedings conducted 
in January 1992 indicates that in September 1991, the veteran 
fell approximately 30 feet from an obstacle course during 
active duty at Fort Campbell.  Although an inpatient 
treatment record cover sheet for the veteran's transfer to 
Eisenhower Medical Center in September 1991 includes a 
diagnosis of a fracture of the L3 and L4 right transverse 
process in the list of diagnoses, and a DD Form 602 dated in 
October 1991 also contains a diagnosis of closed fracture of 
lumbar vertebra in addition to a diagnosis of closed fracture 
of acetabulum, an X-ray of the lumbosacral spine taken in 
October 1991 was normal, without evidence of traumatic 
change.  On examination in November 1991, no gross 
abnormality or palpable tenderness of the back was found, and 
the veteran was not diagnosed with a back disability.  In a 
statement made to the Physical Evaluation Board in March 
1992, however, he reported that his back was hurting most of 
the time, and that two small bones (bones that hold the thigh 
muscles) in the lower region of his back were broken at the 
time of his fall in September 1991.  

In his November 1991 report of medical history, which was 
completed at the time of his final examination before being 
discharged, the veteran reported that he experienced 
recurrent back pain and that he had sustained broken bones.  
He also indicated that he had sustained a back injury in June 
1989.  However, the corresponding November 1991medical 
examination report is negative for any indication of a back 
or spine disability.  Accordingly, the Board finds that the 
veteran did not have a back disability at the time of his 
discharge from active duty in 1992.

The evidence of record does not show that the veteran's 
current low back disability is related to active military 
service.  The post-service medical evidence of record shows 
that the veteran had an X-ray of his lumbar spine in July 
1997.  The X-ray was conducted in conjunction with the 
veteran's treatment for complaints related to his right knee.  
The results revealed that the alignment of the veteran's 
lumbar spine was satisfactory.  The post-service medical 
evidence of record does not show complaints, treatment or a 
diagnosis specifically related to the veteran's back until 
February 2001, when during a VA examination for an unrelated 
disability, the veteran's back was found to have tenderness 
with palpation of the distal cervical and lumbosacral spine.  
VA outpatient treatment records also show that the veteran 
complained of low back pain on examination in November 2001.  
This was approximately 9 years after the veteran's discharge 
from service.  A diagnosis of a back disorder was not made 
until the veteran was afforded an MRI of the lumbar spine 
later in November 2003.  Neither x-rays nor MRI in 2003 
revealed residuals of fracture of the spine.

There is also no medical opinion of record that connects the 
veteran's current low back disability to an injury sustained 
in service.  In this regard, the Board notes that a VA EMG 
consult report dated in August 2002 refers to the veteran 
having sustained a fracture of the transverse processes of L3 
and L4 at the time of the fall in 1991.  Contrary to the 
argument made by the veteran's representative in his 
September 2007 statement, however, this report does not 
indicate that the veteran's current back disorder is related 
to his previous in-service injury.  

In essence, the evidence of a nexus between the veteran's 
current low back disability and his active military service 
is limited to the veteran's own statements.  As noted above, 
lay opinions concerning matters requiring medical expertise 
are of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board must also 
conclude that the preponderance of the evidence is against 
the veteran's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in April 2004, prior to the initial 
adjudication of the claim, the veteran was provided with the 
notice required by section 5103(a), to include notice that he 
submit any pertinent evidence in his possession.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The veteran's appeal was transferred to the Board in 2004; 
hence the veteran has not received the specific notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).   The Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision, as service connection for a back disability has not 
been granted.  Consequently, no disability ratings or 
effective dates will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.

The Board acknowledges that the veteran has not been given a 
VA examination in connection with his claim.  The pertinent 
implementing regulation provides, generally, that an 
examination or opinion is necessary if the evidence of record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, establishes that he suffered an injury or disease 
in service, and indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service, or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

The medical evidence currently of record is sufficient to 
reach a decision.  Although the veteran has a current 
diagnosis of a low back disability, and there is some 
competent evidence of a back injury in service, the record 
does not contain competent evidence that there may be an 
association between his current diagnosed disability and the 
injury or disease in service.  As discussed above, there is 
no evidence of a back disability at discharge, no evidence of 
treatment for the veteran's back until approximately 9 years 
after discharge, and no medical evidence showing that the 
injury sustained in service is or could be related to the 
veteran's current disability.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

A timely substantive appeal was not received as to the June 
2004 rating decision denying service connection for PTSD, and 
the appeal is dismissed.  

Service connection for a back disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


